Citation Nr: 9934466	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-49 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder 
including as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In April 
1994, the RO denied entitlement to service connection for 
a skin condition.  

In January 1997 and August 1997 the Board remanded the case 
to the RO for additional development.  In the August 1997 
remand decision, the Board referred the issues of service 
connection for obesity, hypertension and a dental condition 
to the RO.  These issues have not been adjudicated by the RO 
and they are again referred to the RO for further action.  

In a statement received at the RO in July 1999 the veteran 
raised the issue of entitlement to service connection for 
right ear hearing loss.  This issue is also referred to the 
RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The claim of entitlement to service connection for a skin 
disorder including as secondary to AO exposure is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for skin disorder including 
as secondary to AO exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show no complaints, diagnosis or 
treatment of any skin disorders during active duty.  These 
records show the veteran was treated for malaria in August 
1969.  Physical examination was normal except for a palpable 
spleen.  The records show treatment for other symptoms such 
as a cold and sore throat in March 1970, but they do not show 
a reported history of skin problems or treatment of a skin 
disease.  During the September 1970 medical separation 
examination, physical examination of the skin was normal.  

The service personnel records shows the veteran served in 
Vietnam as demonstrated by his receipt of the Vietnam 
Campaign Medal and the Vietnam Service Medal with two stars.  
He also was awarded the Combat Action Ribbon.

VA outpatient treatment records have been associated with the 
claims file.  On a September 1985 treatment record, it was 
noted the veteran reported he had an intermittent rash on his 
face and neck.  In October 1985, the veteran presented for a 
follow-up for contact dermatitis.  Physical examination 
revealed clearing of the prior inflamed areas.  The 
impression was resolved contact dermatitis.  In June 1986, 
the veteran sought treatment for a wart on the right index 
finger and also a persistent non-tender but firm nodule on 
the right shoulder.  Physical examination revealed a warty 
lesion on the right index finger and a one-centimeter firm 
nodule on the right shoulder.  The impressions were verruca 
vulgaris and dermatofibroma of the right shoulder.  The wart 
was treated with liquid nitrogen and the veteran was referred 
to the surgical clinic for removal of the dermatofibroma.  In 
September 1986, it was noted the veteran had returned for a 
follow-up for dermatitis of the hands and one wart.  Physical 
examination revealed mild scaling of the hands and arms.  The 
impression was neurodermatitis.  In June 1990, the veteran 
sought treatment for a firm papule on the mid-chest and a 
small papule on the right allonasie.  He had been picking at 
the lesions.  The impression was vorigo nodularis with scar 
formation.  A December 1990 dermatology consultation resulted 
in an impression of seborrheic dermatitis with folliculitis.  
A dermatology consultation conducted in June 1991 resulted in 
impressions of rosacea angioma and tinea pedis.  The veteran 
had sought treatment at that time for a rosacea angiomatous 
papule developing in the right ala nasi and also of some 
scaling of the toe webs.  

The report of a September 1985 VA AO examination is of 
record.  At the time of the examination the veteran reported 
he had contact dermatitis of the face.  A dermatology 
consultation dated in September 1985 included an impression 
of contact dermatitis.  The veteran had presented at that 
time with a three-day history of erythematous, pruritic, 
edematous eruption of the face, neck and upper arms.  

The veteran was hospitalized at a VA facility in May 1992.  
It was noted at that time the veteran had rosacea angioma.  
Physical examination revealed the skin appeared to be 
erythematous.  

The veteran was hospitalized at a VA facility in June 1992 
for examination and treatment of hematuria, atrial 
fibrillation, hypertension and obesity.  The hospitalization 
summary shows the veteran related that he was "status post 
biopsy for lesions related to a "'agent orange exposure'."  
The examiner recorded this information in the medical and 
surgical history section.

A VA mental disorders examination was conducted in October 
1992.  The examiner included an Axis III diagnosis of skin 
problems in the examination report.  

The transcript of a June 1995 RO hearing has been associated 
with the claims file.  The veteran testified he was healthy 
prior to his entry into active duty.  He reported that he 
developed a skin rash while stationed in Vietnam during his 
first tour of duty in that country.  The veteran testified 
that the rash was located in his beard area.  He testified he 
was put on a no-shaving profile.  He testified that he was 
issued some cream to treat the condition, but the rash never 
went away.  He also testified that he did not receive 
treatment for the skin rash because he was stationed in the 
field away from any medical facilities during that time.  The 
veteran testified that the rash was present when he returned 
for his second tour of duty in Vietnam.  He testified the 
rash has been intermittent since discharge from active duty.  
He testified that he did not seek post-service treatment for 
the skin disorder but he continued to use the cream he had 
received during active duty.  He testified that in 1985 the 
skin rash that had been predominantly in his beard area 
spread to the rest of his body.  He testified that a growth 
was removed from his shoulder at that time, but he did not 
know the etiology of the skin growth.  The veteran testified 
that he first sought treatment for the skin disorder after 
discharge from active duty in the 1980's when the disorder 
flared up.  He testified that he had been receiving private 
treatment for his skin problems since approximately 1993, but 
the treating physician did not diagnose a skin condition.  
The veteran provided the hearing officer with a tube of cream 
he reported he had been issued while on active duty.  The 
hearing officer noted that the cream was an anti-seborrheic 
shampoo and acne skin cleanser.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A claimant does not meet this burden by merely presenting lay 
opinion evidence because lay persons are not medical health 
professionals and such opinions do not constitute competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions of medical causation cannot 
constitute cognizable evidence, which would render a claim 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.   King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.159(a) (1999).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b) (West 1991).

The law and regulations regarding service connection, also 
provide that a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1999) will 
be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a) (1999).  

If an appellant was exposed to a herbicide agent during such 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) (1999) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Multiple myeloma; 
Respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); or Soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1999).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (1999).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
appellant was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).



The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309).  

Additionally, it has been held that in order to be entitled 
to the presumption of service connection for herbicide 
exposure, the veteran must have been diagnosed to have one of 
the conditions enumerated in either 38 U.S.C.A § 116(a) or 38 
C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164, 168 
(1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 
1994).  The veteran could also seek presumptive service 
connection on another ground if applicable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).



Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for a skin disorder as secondary to AO exposure 
must be denied as not well grounded.  

The second and third prongs of the Caluza test may be met by 
evidence that a veteran with service in Vietnam has one of 
the disorders specified in either 38 U.S.C.A § 116(a) or 38 
C.F.R. § 3.309(e); see Darby v. West, 10 Vet. App. 243, 246 
(1997).  In this case, the appellant has none of the 
enumerated diseases.  He has been diagnosed to have contact 
dermatitis, verruca vulgaris, dermatofibroma, 
neurodermatitis, vorigo nodularis, seborrheic dermatitis with 
folliculitis, rosacea angioma and tinea pedis.  Because none 
of these disorders are enumerated as presumed to have been 
incurred by exposure to a herbicide agent, a presumption 
in favor of service connection based on AO exposure is not 
applicable in this case.  See McCartt, 12 Vet. App. at 168; 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Board must next determine whether the veteran's current 
skin disorders are the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  The fact that the 
veteran does not meet the requirements of 38 C.F.R. § 
3.309(e) does not preclude him from establishing service 
connection with proof of actual direct causation.  However, 
the determinative issue in this case is whether any of 
the veteran's current skin disorders are due to any incident 
of active duty.  Consequently, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
The Court has held that where the issue involves medical 
causation (such as whether a current disability is the result 
of Agent Orange exposure) competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Pursuant to 38 C.F.R. § 3.303(b), if the evidence showed that 
the appellant had a chronic condition during service; or the 
evidence were to demonstrate a continuity of his symptoms 
following service, he would then establish a well-grounded 
claim.

The appellant's service medical records are silent as to any 
treatment received for a skin disorder during active duty.  
The veteran testified that he was put on a shaving profile 
for a skin problems during active duty.  He also testified 
that he did not receive treatment for his skin rash because 
he was stationed in the field away from any medical 
facilities during that time.  Despite the veteran's 
testimony, the service medical records do show medical 
evaluations and examinations at service facilities during and 
subsequent to the time that the veteran contends he had an 
ongoing skin rash.  While being treated for malaria in August 
1969, a physical examination was normal except for a palpable 
spleen.  The records show treatment for other symptoms such 
as a cold and sore throat in March 1970, but they do not show 
a reported history of skin problems or treatment of a skin 
disease.  Finally, physical examination during the September 
1970 medical separation examination shows that the skin was 
normal.  

The veteran has testified his rash had been present 
intermittently since his discharge from active duty.  
However, the clinical records associated with the claims file 
do not include notations as to the existence of an ongoing 
skin disorder since active duty.  At the time of the 
dermatology consultation conducted in September 1985, the 
veteran reported he had a three-day history of erythematous, 
pruritic, edematous, eruptions on his face, neck and upper 
arms.  He did not report having had ongoing chronic skin 
problems since active service.  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and his post-service 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent.  While the Board 
finds the veteran is competent to report that he had a rash 
since active duty, he is not competent to diagnose the 
disorder or to attribute the rash to any incident of active 
duty including being exposed to AO.  The evidence does not 
reveal that the veteran possesses any medical expertise, and 
he has not claimed such expertise.  Thus, the veteran's lay 
medical assertions that he has a skin disorder as a result of 
his active service or due to his exposure to AO have no 
probative weight.  

In short, the veteran has therefore not demonstrated the 
presence of a chronic disorder in service or evidence of 
continuity of symptoms that would warrant further development 
under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 
488 (1997); See Clyburn v. West, 12 Vet App 296 (1999); 
Grover v. West, 12 Vet. App. 109 (1999).

The veteran has not presented or identified competent medical 
evidence linking any current skin disorder to active duty.  
While the June 1992 VA hospitalization summary includes a 
prior medical and surgical history that the veteran was 
"status post biopsy for lesions related to a "'agent orange 
exposure,'" this notation does not constitute competent 
medical evidence that would well ground the claim.  This is a 
notation of history as related by the veteran.  The 
hospitalization summary includes diagnoses of hematuria, 
atrial fibrillation, hypertension and obesity.  There is no 
diagnosis of skin disease and the reported history is not 
enhanced by the examiner as to the origin of any chronic skin 
disease.  The mere transcription of statements of medical 
history from a claimant by a medical provider can not turn 
those statements into medical findings.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  

As the recipient of the Combat Action Ribbon, the veteran is 
clearly is a combat veteran.  Therefore his proffered account 
of any combat-related injuries must be accepted unless 
inconsistent with the circumstances, conditions, or hardships 
of service, or unless the Board finds by clear and convincing 
evidence that a particular combat-claimed event did not 
occur.  38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 
128, 146 (1997).

In Collette v. Brown, 82 F. 3d 389(1996), it was held that a 
three-step analysis for applying 38 U.S.C.A. § 1154(b) must 
be applied.  First, it must be determined that there is 
"satisfactory lay or other evidence of service incurrence or 
aggravation" of disease or injury due to combat.  Second, it 
must be determined whether such evidence is "consistent with 
the circumstances, conditions or hardships of such service."  
If both of these inquiries have been answered in the 
affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary."  82 F. 3d 
at 392-393.

However, 38 U.S.C.A. § 1154(b) does not eliminate the need 
for medical evidence showing a nexus between service and the 
condition for which service connection is sought.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In short, 
the provisions of Section 1154(b) relate to the question 
whether a particular disease or injury was incurred or 
aggravated in service, i.e., what happened during active 
service, rather than the questions regarding either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  Caluza, supra; see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

In this matter, the veteran has proffered no combat-specific 
account of the incurrence of his disorder, other than to 
allege that it is the result of exposure to AO.  The 
statutory presumption does not avail him.  There is further 
no evidence of combat-related incurrence of the disorder, 
either by the evidence of record or the veteran's account.  
In other words, there is no "satisfactory lay or other 
evidence of service incurrence or aggravation" of disease or 
injury due to combat.  Collette, supra.  Moreover, assuming 
the factual evidence of record indicated a combat-related 
incurrence of the disorder, examination of the medical 
evidence of record reveals that it is devoid of any mention 
by competent opinion that the veteran's variously diagnosed 
skin disorders are related to any incident of his military 
service.

To the extent the veteran argues that his skin disorders are 
related to his military service, his theory regarding the 
inception of his disorder is not sufficient to render his 
claim well grounded.  It is now well-established that the 
veteran, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In the absence of a diagnosis of skin disorder, which is 
linked to active duty on any basis, the veteran's claim of 
entitlement to service connection for a skin disorder on a 
direct basis or as secondary to exposure to AO must be denied 
as not well grounded.  

The Board notes that the August 1997 Board remand concluded 
that the above-mentioned service connection claim was well 
grounded and remanded for further development.  The Board 
finds that the veteran's service connection claim was not 
well grounded at the time of the remand decision.  The Board 
notes that a Board remand is only a preliminary order in 
nature and does not constitute a decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (1999).  Thus, 
through the additional development ordered by the Board in 
its August 1997 remand, the veteran's service connection 
claim was accorded greater consideration than was in fact 
warranted under the circumstances.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); see Stegall v. West, 11 Vet. 
App. 268, 271 (1998); see also 38 U.S.C.A. § 7261(b) (West 
1991).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).  In this case, the veteran has 
not identified medical evidence that would make his claim 
well grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not 
applicable to the present case.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the veteran in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretative 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well-grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board has determined, therefore, in the absence of a 
well-grounded claim for service connection for a skin 
disorder, the VA has no duty to assist the veteran in 
developing this claim.  


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a skin disorder 
including as secondary to AO exposure, the appeal is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

